--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.29
 
 
 
April 21, 2011
 
A. M. Castle & Co.
3400 North Wolf Road
Franklin Park, Illinois  60131
 
Re:           Amendment No. 3 to Note Agreement
 
Ladies and Gentlemen:
 
Reference is made to that certain Note Agreement dated as of November 17, 2005
(as amended by Amendment No. 1 thereto dated September 5, 2006 and Amendment No.
2 thereto dated January 2, 2008, the “Note Agreement”) between A.M. Castle &
Co., a Maryland corporation (the “Company”), and The Prudential Insurance
Company of America and Prudential Retirement Insurance and Annuity Company
(collectively, the “Purchasers”).  Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Note Agreement.
 
The Company has requested certain amendments to the Note Agreement as set forth
below and the Purchasers are willing to agree to such amendments on the terms
and conditions set forth herein.  Accordingly, and in accordance with the
provisions of paragraph 11C of the Note Agreement, the parties hereto agree as
follows:
 
SECTION 1.                                Amendments.  From and after the
Effective Date (as defined in Section 3 hereof), the Note Agreement is hereby
amended as follows:
 
1.1           Paragraph 5K of the Note Agreement is hereby amended and restated
as follows:
 
“5K.           Subsequent Guarantors.  The Company covenants that at all times
the assets of the Company and all Guarantors shall constitute at least 95% of
Consolidated Total Assets (excluding, for the purposes of this calculation, the
assets of the Foreign Subsidiaries (except (i) with respect to the Canadian
Subsidiary, so long as the assets of the Canadian Subsidiary do not constitute
more than 20% of Consolidated Total Assets, (ii) with respect to the Mexican
Subsidiary, so long as the assets of the Mexican Subsidiary do not constitute
more than 7.5% of Consolidated Total Assets and (iii) with respect to any other
Foreign Subsidiaries, so long as the assets of all such Foreign Subsidiaries do
not constitute more than 30% of Consolidated Total Assets)) and the Company and
the Guarantors shall have contributed at least 95% of Consolidated EBITDA
(excluding, for the purposes of this calculation, the EBITDA of the Foreign
Subsidiaries (except (i) with respect to the Canadian Subsidiary, so long as the
assets of the Canadian Subsidiary do not constitute more than 20% of
Consolidated Total Assets, (ii) with respect to the Mexican Subsidiary, so long
as the assets of the Mexican Subsidiary do not constitute more than 7.5% of
Consolidated Total Assets and (iii) with respect to any other Foreign
Subsidiaries, so long as the assets of all such Foreign Subsidiaries do not
constitute more than 30% of Consolidated Total Assets)) for the four quarters
then most recently ended.  To the extent necessary to permit the Company to
comply with the foregoing the Company will cause one or more Significant
Subsidiaries to become Guarantors and the Company will cause each such
Significant Subsidiary to deliver to the holders of the Notes (i) a joinder
agreement to the Guaranty Agreement, which joinder agreement is to be in the
form of Exhibit A to the Guaranty Agreement; (ii) an opinion of counsel to such
Person with respect to the Guaranty Agreement and such joinder agreement which
is in form and substance reasonably acceptable to the Required Holders; and
(iii) all applicable Collateral Documents and any other documents as may be
necessary or appropriate to permit the Company to be in compliance with its
obligations set forth in this paragraph 5K.  The Guarantors shall be permitted
to guaranty all Other Senior Debt.”
 
 
EX-7 
 

--------------------------------------------------------------------------------

 
1.2.           Paragraph 10C of the Note Agreement is hereby amended to add the
following sentence to the end thereof:
 
“Notwithstanding the foregoing or any other provision of this Agreement
providing for any amount to be determined in accordance with generally accepted
accounting principles, for purposes of determining compliance with the covenants
contained in this Agreement, any election by the Company to measure an item of
Indebtedness using fair value (as permitted by Accounting Standards Codification
825-10-25, formerly known as Statement of Financial Accounting Standards No.
159, or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.”
 
SECTION 2.                                Representations and Warranties.  The
Company and each Guarantor represents and warrants that  (a) each representation
and warranty set forth in paragraph 8 of the Note Agreement and the other
Transaction Documents to which it is a party, is true and correct as of the date
of execution and delivery of this letter by the Company or such Guarantor with
the same effect as if made on such date (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they were true and correct as of such earlier date and except that the
representations and warranties contained in paragraph 8B of the Note Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of paragraph 5F of the Note Agreement); (b)
both before and after giving effect to the amendments set forth in Section 1
hereof, no Event of Default or Default exists or has occurred and is continuing
on the date hereof; and (c) neither the Company nor any Guarantor has paid or
agreed to pay any fees or other consideration to any Bank for the amendment to
Credit Agreement described in Section 3(ii) below.
 
SECTION 3.                                Conditions Precedent.  This amendments
in Section 1 of this letter shall become effective on the date (the “Effective
Date”) when each Purchaser shall have received original counterparts or, if
satisfactory to such Purchaser, certified or other copies of all of the
following, each duly executed and delivered by the party or parties thereto, in
form and substance satisfactory to such Purchaser, dated the date hereof unless
otherwise indicated, and on the Effective Date in full force and effect:
 
(i)           counterparts to this letter executed by the Company and each
Guarantor;
 
(ii)           a copy of an amendment to Credit Agreement, amending the first
sentence of Section 6.12(a) of the Credit Agreement consistent with the
amendment set forth in Section 1 hereof; and
 
(iii)           such other certificates, documents and agreements as such
Purchaser may reasonably request.
 
SECTION 4.                                Reference to and Effect on Note
Agreement.  Upon the effectiveness of the amendments to the Note Agreement made
in this letter, each reference to the Note Agreement in any other document,
instrument or agreement shall mean and be a reference to the Note Agreement as
modified by this letter.  Except as specifically set forth in Section 1 hereof,
the Note Agreement shall remain in full force and effect and is hereby ratified
and confirmed in all respects.  The Company and each Guarantor hereby represents
and warrants that all necessary or required consents to this letter have been
obtained and are in full force and effect.  Except as specifically stated in
this letter, the execution, delivery and effectiveness of this letter shall not
(a) amend the Note Agreement, any Note or any of the other Transaction
Documents, (b) operate as a waiver of any right, power or remedy of the holder
of any Note, (c) constitute a waiver of, or consent to any departure from, any
provision of the Note Agreement, any Note or any of the other Transaction
Documents at any time or (d) be construed as a course of dealing or other
implication that any holder of any Note has agreed to or is prepared to grant
any consents or agree to any amendments to the Note Agreement, any Note or any
of the other Transaction Documents in the future, whether or not under similar
circumstances.
 
SECTION 5.                                Expenses. The Company hereby confirms
its obligations under the Note Agreement, whether or not the transactions hereby
contemplated are consummated, to pay, promptly after request by the holders of
the Notes, all reasonable out-of-pocket costs and expenses, including attorneys’
fees and expenses, incurred by any holder of the Notes in connection with this
letter or the transactions contemplated hereby, in enforcing any rights under
this letter, or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this letter or the transactions
contemplated hereby.  The obligations of the Company under this Section 5 shall
survive transfer by any holder of a Note of any Note and payment of any Note.
 
EX-8
 

--------------------------------------------------------------------------------

 
SECTION 6.                                Reaffirmation. Each Guarantor hereby
ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under the Guaranty Agreement to which it is a party and
each of the other Transaction Documents to which it is a party. Each Guarantor
hereby consents to the terms and conditions of this letter and reaffirms its
obligations and liabilities under or with respect to the Note Agreement as
amended by this letter.
 
SECTION 7.                                Governing Law.  THIS LETTER SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
ILLINOIS, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS OF SUCH STATE WHICH
WOULD OTHERWISE CAUSE THIS LETTER TO BE CONSTRUED OR ENFORCED OTHER THAN IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.
 
SECTION 8.                                Counterparts; Section Titles.  This
letter may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page to this letter by facsimile shall be effective as delivery
of a manually executed counterpart of this letter. The section titles contained
in this letter are and shall be without substance, meaning or content of any
kind whatsoever and are not a part of the agreement between the parties hereto.
 
 
 
 
[signature page follows]
 
 
 
 
 
EX-9 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 

 
Very truly yours,
 
             THE PRUDENTIAL INSURANCE COMPANY OF AMERICA              By:  /s/
G. Anthony Coletta        Vice President  

 
 
 

  PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY              By:  /s/ G.
Anthony Coletta       Vice President  

 
 
 
 
 

 Agreed and Accepted:            A. M. CASTLE & CO.              By:  /s/ Scott
F. Stephens      Name: Scott F. Stephens      Title: Vice President & CFO      
     

 
 
 
 
 
 
EX-10
 

--------------------------------------------------------------------------------

 
 
 
GUARANTORS:
 
 

   DATAMET, INC.              By:  /s/ Scott F. Stephens      Name: Scott F.
Stephens      Title: Vice President & Treasurer          

 
 

   KEYSTONE TUBE COMPANY, LLC              By:  /s/ Scott F. Stephens      Name:
Scott F. Stephens      Title: Treasurer          

 
 

   TOTAL PLASTICS, INC.              By:  /s/ Scott F. Stephens      Name: Scott
F. Stephens      Title: Vice President          

 
 

   PARAMONT MACHINE COMPANY, LLC              By:  /s/ Scott F. Stephens    
 Name: Scott F. Stephens      Title: Vice President          

 
 

   ADVANCED FABRICATING TECHNOLOGY, LLC              By:  /s/ Scott F. Stephens
     Name: Scott F. Stephens      Title: Vice President & Treasurer          

 
 
 
 
EX-11
 

--------------------------------------------------------------------------------

 

   OLIVER STEEL PLATE CO.              By:  /s/ Scott F. Stephens      Name:
Scott F. Stephens      Title: Treasurer          

 
 

   TRANSTAR INVENTORY CORP.              By:  /s/ Scott F. Stephens      Name:
Scott F. Stephens      Title: Vice President          

 
 

   TRANSTAR METALS CORP.              By:  /s/ Scott F. Stephens      Name:
Scott F. Stephens      Title: Vice President          

 
 

   TRANSTAR MARINE CORP.              By:  /s/ Scott F. Stephens      Name:
Scott F. Stephens      Title: Vice President          

 
 
 
 
 
 
 
 EX-12

--------------------------------------------------------------------------------